Name: Commission Regulation (EEC) No 3553/92 of 9 December 1992 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /32 Official Journal of the European Communities 10 . 12. 92 COMMISSION REGULATION (EEC) No 3553/92 of 9 December 1992 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance milk and milk products adjusts the refunds on certain milk products ; whereas the aid for certain products listed in Annex II to Regulation (EEC) No 2219/92 should be adapted in order to take account of those adjustments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 696/92 (2), as last amended by Regulation (EEC) No 2132/92 (3), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira ; Whereas Annex II to Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (4), amended by Regulation (EEC) No 3286/92 0, fixes the aid for milk products ; whereas from 1 July 1992 the list of cheeses covered by CN code 0406 in that supply balance should be supplemented by CN code 0406 90 89 and the relevant aid to permit supplies to the local market where those types of cheeses are traditionally consumed ; Whereas Commission Regulations (EEC) No 3290/92 (6) and (EEC) No 3408/92 (^ fixing the export refunds on Article 1 Annex II to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. The aid laid down in respect of CN code 0406 90 89 shall apply from 1 July 1992. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 179, 1 . 7. 1992, p. 6. (3) OJ No L 213, 29 . 7. 1992, p. 25. (4) OJ No L 218, 1 . 8 . 1992, p. 75. 0 OJ No L 327, 13 . 11 . 1992, p. 15 . (6) OJ No L 327, 13. 11 . 1992, p. 34. 0 OJ No L 346, 27. 11 . 1992, p. 33. 10. 12. 92 Official Journal of the European Communities No L 361 /33 ANNEX 'ANNEX II (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0 ) (2) (3) (4) (5) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter (') : 0401 10  Of a fat content, by weight, not exceeding 1 % : 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 (') 6,36 0401 10 90 Other 0401 10 90 000 (  ) 6,36 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 100 (') 6,36  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 500 (') 9,61 0401 20 19 Other :  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 100 (') 6,36  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 500 (') 9,61   Exceeding 3 % : 0401 20 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 4% 0401 20 91 100 (') 12,65  Of a fat content, by weight, exceeding 4 % 0401 20 91 500 (') 14,67 0401 20 99 Other :  Of a fat content, by weight, not exceeding 4% 0401 20 99 100 (') 12,65  Of a fat content, by weight, exceeding 4% 0401 20 99 500 (') 14,67 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 1 1    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : - Not exceeding 10 % 0401 30 11 100 (') 18,72 - Exceeding 10% but not exceeding 17% 0401 30 11 400 (') 28,65 - Exceeding 17 % 0401 30 11 700 (') 42,84 0401 30 19 Other :  Of a fat content, by weight : - Not exceeding 10 % 0401 30 19 100 (') 18,72 - Exceeding 10% but not exceeding 17% 0401 30 19 400 (') 28,65 - Exceeding 17 % 0401 30 19 700 (') 42,84   Exceeding 21 % but not exceeding 45 % : 0401 30 31    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : - Not exceeding 35% 0401 30 31 100 (') 50,94 - Exceeding 35 % but not exceeding 39 % 0401 30 31 400 (') 79,31 - Exceeding 39 % 0401 30 31 700 (') 87,41 No L 361 /34 Official Journal of the European Communities 10. 12. 92 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (5) 0401 30 39 Other :  Of a fat content, by weight : - Not exceeding 35 % 0401 30 39 100 (') 50,94 - Exceeding 35% but not exceeding 39% 0401 30 39 400 (') 79,31 - Exceeding 39 % 0401 30 39 700 (') 87,41   Exceeding 45 % : 0401 30 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : - Not exceeding 68% 0401 30 91 100 (') 99,57 - Exceeding 68 % but not exceeding 80 % 0401 30 91 400 (') 146,17 - Exceeding 80 % 0401 30 91 700 (') 170,49 0401 30 99 Other :  Of a fat content, by weight : - Not exceeding 68 % 0401 30 99 100 (') 99,57 - Exceeding 68 % but not exceeding 80% 0401 30 99 400 (') 146,17 - Exceeding 80 % 0401 30 99 700 (') 170,49 ex 0402 Skimmed-milk powder of a fat content, by weight, not exceeding 1 ,5 % 0402 10 11 000 1 . 0402 10 19 000 J ^ ex 0402 Whole milk powder of a fat content, by weight, not exceeding 27% 0402 21 11 900 (2) 115,00 ex 0405 Butter of a fat content, by weight, equal to or greater than 82% 171,00 ex 0406 Cheeses : 0406 90 23 Edam 135,35 0406 90 25 Tilsit 135,35 0406 90 77 Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti , Maribo Samse 110,79 0406 90 79 Esrom, Italico, Kemhem, Saint-Nectaire, Saint-Paulin, Taleggio 114,71 0406 90 81 Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 1 30,00 0406 90 89 Other :  Of a fat content, by weight, in the dry matter of less than 39 % :  Of a fat content, by weight, in the dry matter :  Of less than 5 % and of a content, by weight, in the dry matter of 32 % or more 0406 90 89 100 (') 89,49  Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more 0406 90 89 200 (') 98,13  Of 1 9 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62% 0406 90 89 300 (') 110,79  Of a fat content, by weight, in the dry matter of 39 % or more :  Cheeses produced from whey 0406 90 89 910   Other cheeses of a water content, calculated by weight, of the non-fatty matter : 10. 12. 92 Official Journal of the European Communities No L 361 /35 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid 0 ) (2) (3) (4) (5) 0406 90 89  Exceeding 47 % but not exceeding 52 % : (contd) _ j^iasabal , manchego, roncal, manufactured exclusively from sheep's and/or goats' milk 0406 90 89 951 (J) 151,00 - Other 0406 90 89 959 (J) 130,00  Exceeding 52 % but not exceeding 62 % : - Maasdam 0406 90 89 971 (3) 135,35 - Manouri of a fat content, by weight, of 30 % or more 0406 90 89 972 (J) 47,97 - Other 0406 90 89 979 (3) 135,35  Exceeding 62 % ^ 0406 90 89 990  (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (*) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (3) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted.'